Title: [November 1779]
From: Adams, John Quincy
To: 



      
       Titlepage and Cover
      
      
      
       AJournalAJournal By MeJ Q AVol:1st
      
      
       
        
   
   Titlepage and cover for JQA’s early Diary, designated D/JQA/1 by Adams editors to indicate the first of the individual Diary books, booklets, or miscellaneous fragments. This Diary booklet, which measures approximately 7″ × 4¾″, consists of eleven leaves of paper folded over and stitched. Bound in with the sheets is a paper cover, and each page has been ruled off with a margin by JQA, in which space he has placed the dates for his entries. On this titlepage, and the revised titlepage which follows, there is a scrawled design at the bottom of the page which is repeated throughout this Diary booklet.


        
   
   With the exceptions of D/JQA/7, 9, and 13, all of the Diary volumes or booklets published in these two volumes contain a roman numeral affixed in pencil on either the cover or titlepage. Because they were probably added by CFA while assembling his father’s papers in the 19th century, these have been deleted throughout.


       
      
      

      
       Revised Titlepage
      
      
      
       A Journal by J Q AFrom AmericatoSpain VOL. Ist.begun Friday12th. of November1779
      
      
       
        
   
   Revised titlepage located on the inside front cover of D/JQA/1. This titlepage and the first page of entries in the Diary are reproduced in this volume (see the Descriptive List of Illustrations, No. 1).


       
      
      

      1779 November Friday 12th.
      
      
       This Morning at about 11 o clock I took leave of my Mamma, my Sister, and Brother Tommy, and went to Boston with Mr. Thaxter, in order to go on board the Frigate the Sensible of 28 twelve Pounders. We arrived at Boston at about 1 o clock; dined at my uncle Smiths’, we expected to go on board in the afternoon but We could not conveniently—till to morrow.
      
      
       
        
   
   It was not until 30 July 1784 that JQA next saw AA and AA2, when he met them in London en route to France, where his father, JA, was serving as a commissioner to negotiate treaties of amity and commerce with various European and African nations. JQA did not see TBA again until his return to America in 1785 (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:167–169).


       
       
        
   
   John Thaxter Jr. (1755–1791), a second cousin to JQA through the marriage of AA’s aunt Anna Quincy. After graduation from college he had studied law in JA’s office, served as tutor to the Adams boys, and now accompanied JA to Europe as his private secretary. Thaxter returned to America in 1783 after the signing of the Definitive Treaty with Great Britain and settled in Haverhill, Mass., where he practiced law (same, 2:402). JQA renewed his friendship with Thaxter there in late 1785, when he came to live with his uncle and aunt, Rev. John and Elizabeth (Smith) Shaw, while preparing himself for admission to Harvard in the spring of 1786.


       
       
        
   
   JQA did not carefully distinguish between his uncles and great-uncles, aunts and great-aunts, but the person referred to here is his great-uncle Isaac Smith Sr. (1719–1787), a Boston merchant and uncle of AA. A sketch and portrait of Smith appear in Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 2:x–xi and facing 103.


       
      
      

      Saturday 13th.
      
      
       To day at about 1 o clock Pappa, and my Brother Charles, came to town, and at about 5 o clock we all went came on board and took our lodgings. My Brother Charles is to lodge with My Pappa and I with Mr. Thaxter.
      
      
       
        
   
   Immediately after Charles’ name, JQA placed a superscript number, the first of a series following the names of those referred to in the entries of 13–15 and 20 Nov. Such numbers, which have been deleted from this edition, were apparently used as a counting device for the index JQA constructed on the back cover of the Diary booklet. See after the entry for 31 Dec. (below). Unlike most indexers, however, JQA was interested in the frequency with which a name appeared rather than its location in the Diary booklet.


       
      
      

      Sunday 14th.
      
      
       This morning a great number of Gentlemen came on board, and amongst others Col Johonnot, with a son, of his who is a going to France with us. There are a great number of Passengers and the Frigate is very well mann’d. Col Johonnot introduced me to his son, with whom I hope I shall form, an acquaintance, which will be very agreable to me and I hope I shall endeavour to make myself agreable to him. This afternoon Captn. Tucker, came on board, and told us that he saw a day or two agone two ships and a brig off Cape Ann: we were very glad he told us of it, so that now we can take proper Measure for shunning them.
      
      
      
       
        
   
   Col. Gabriel Johonnot, grandson of a French Huguenot, was a Boston merchant prominent in boycott activities before the Boston Tea Party. During the Revolution he served as lieutenant colonel in the 14th Regiment of the Continental Army (NEHGR,New England Historical and Genealogical Register. 7 [1853]: 141–142; 44 [1890]: 57).


       
       
        
   
   Samuel Cooper Johonnot, usually referred to in JQA’s Diary entries as “Sammy,” was being sent to Europe for schooling, first at Passy and later at Geneva. After graduation from Harvard, he studied law under James Sullivan and began a practice in Portland, Maine, in 1789, but returned to Boston in 1791. From there he went to Demerara, British Guiana (now Georgetown, Guyana), upon what JQA termed “a speculation,” but soon became U.S. consul there, where he later died (same, 7 [1853]: 141–142; 22 [1868]: 9; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:418; JQA, Diary, 3 April 1791).


       
       
        
   
   Samuel Tucker, captain of the Continental frigate Boston, the ship which carried JA and JQA to France in Feb. 1778 on JA’s first mission to Europe (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
      
      

      Mond 15th.
      
      
       This morning a brig and a schooner went out I suppose after wood to the eastward. About 8 o clock the Gentlemen went to breakfast. Sammy Charles and I dont breakfast with them. About ten o clock we set sail in company with a brig which is to carry back the Pilot and the Courier De L’Europe who came from France with us. About half after three the Pilot went away from us; he told us he would stay off Cape Ann till eleven o clock next morning.
      
      
       
        
   
   A chasse marée, which accompanied La Sensible back to France until dismasted and presumably lost at sea in a violent storm less than two weeks later (entry for 27 Nov., below; Dana, Journal, 26 Nov.).


       
      
      

      Tuesday 16th. Thursday 18th.
      
      
       Yesterday and day before there was nothing remarkable only that all day yesterday there was a calm but last night it freshen’d and now we have a Gale of wind.
      
      

      Friday 19th.
      
      
       12 o clock. The Gale continues. Nothing else remarkable. 6 o clock. The wind has abated a great deal. There is now only a fresh breeze of wind.
      
      

      Saturday 20th.
      
      
       This morning about 6 o clock spy’d a sail about 2 miles off. We sent the courier de L’europe to speak with her. She put about and run. About nine o clock she set royals studden studding sails and chased us. About one o clock she came up with us and  hoisted american colours. We hoisted french flag and pendant; we spoke with her. She was a brig eight weeks out of Salem. She has taken three prizes. She says she spoke with the ship the Jack belonging to the same owners with her that the ship Jack has taken two prizes since she came out. The mate came on board. He says they saw an english twenty Gun ship and seven sail he suppos’d a going to Cape Breton for coal. He says there is no English cruisers off the banks; I wrote a Letter to my Mamma by her as she is agoing directly to Salem. A clever breeze of wind.
      
      
       
        
   
   The General Lincoln, a privateer from Salem, commanded by Capt. John Carnes (Dana, Journal; Joseph B. Felt, Annals of Salem, 2d edn., 2 vols., Salem, 1845–1849, 2:270).


       
       
        
   
   Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- . 3:238–239.


       
      
      

      Sunday 21st.
      
      
       Nothing remarkable to day except calm all day. 6 o clock. It begins to freshen. We go about 3 knots an hour.
      
      

      Monday 22d.
      
      
       A fresh breeze all day from the SSE. The Captain says we are about fifty Leagues from the Grand Bank.
      
      

      Tuesday 23d.
      
      
       The weather is very much like that of the Bank. The Courier has taken two fish. At twelve o clock we shall Sound. 4 o clock. We have not sounded. Very foggy all this day.
      
      

      Wednesday 24th.
      
      
       This morning the Courier lost herself in the fog but at about ten o clock we found her again. I will now give a list of the names of the officers and principal passengers on board the Sensible.
       Captain Bidé de Chavagnes. A chevalier of the order of Saint Louis and captain of his most Christian Majesty’s frigate La Sensible.
       Le Chevalier de Gois briand Goësbriand 2’d in command
       Mr. Riordan Le Chevalier D’Arriardant
       Mr. Painker Le Chevalier de Pincaire
       Mr. Denian
       
       Mr. Du Breuil Breville auxiliary officers.
       Mr. De La Guérivieres Le Chevalier de Guerivierre
       Mr. De La Roche la Roche de St. André. Midshipmen.
       Mr. le major
       Passengers
       Coll. Fleury, a French Gentleman Coll. in the American army
       Mr. De Moléon
       Mr. De Lancuville
       Mr. Delacolombe other French Gentlemen in the american army
       There are a Great Number of other french Gentlemen whose names I don’t know.
       American Gentlemen
       Mr. Allen
       Mr. Dana
       Mr. Thaxter
       My Pappa
       Boys
       Sammy Cooper Johonnot
       My Brother Charles and myself.
       
        Sammy Cooper whom I have before spoke of is a very agreable young Gentleman and makes the passage much less tedious to me than it would be if he had not came with us.
       
       At about 12 o clock we sounded and found bottom at thirty fathom deep. We fish’d a half an hour but caught nothing. Very foggy all day till about 6 o clock PM it clear’d up. 9 o clock. A fresh breeze from the west. Sailors say that when there is a bad wind drink a bowl of punch upon the Captson and the wind will come right. Mr. Dana Mr. Allen and Mr. Thaxter try’d the experiment and the wind changed and came fair; there’s super stition for you.
      
      
       
        
   
   As he himself wrote his name (Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 3:223–224).


       
       
        
   
   The editorial insertions for this and the names listed above are taken from JA’s less phonetically written and probably more correctly spelled listing of officers of La Sensible (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:395).


       
       
        
   
   The ship’s medical officer, or surgeon major, M. Bergèrac (same, 2:395; entry for 15 June 1785, below).


       
       
        
   
   François Louis Teissèdre de Fleury, a French volunteer in the American Revolution, who had distinguished himself in numerous early battles, for which he received a congressional medal (Lasseray, Les français sous les treize étoilesAndre Lasseray, Les français sous les treize étoiles (1775-1783), Macon and Paris, 1935; 2 vols., 2:425–433).


       
       
        
   
   Louis Saint Ange, Chevalier Morel de La Colombe, a French officer participating in the American Revolution (same, 1:324; La Colombe to JA, 21 June 1780, Adams Papers). His name appears to have been added to JQA’s listing at some later time.


       
       
       
        
   
   Jeremiah Allen, a Boston merchant, whom JA described as “travelling with a View of establishing a private commerce in Spain as well as in France” (JA to the Governor of La Coruña, 18 Dec., LbC, Adams Papers).


       
       
        
   
   Francis Dana, lawyer, member of the Massachusetts Council and of the Continental Congress, 1777–1778, accompanied JA as secretary to the peace commission. Two years later JQA served as Dana’s personal secretary and French interpreter for a year when Dana was appointed minister to Russia; Dana left there in 1783, frustrated and unrecognized by the government of Catherine the Great. Dana’s Journals, kept on this trip to Paris and his subsequent journey in 1781 to St. Petersburg and now at MHi, are an important supplement to JQA’s Diary (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:191; Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 15:204–217).


       
      
      

      Thursday 25th.
      
      
       This morning about nine o clock the courier lost her foretopmast. About twelve o clock she got it up. 6 o clock. We lay to for her she being a stern of us. She came up with us and we again set sail.
      
      

      Friday 26th.
      
      
       This Morning a very fresh breeze from the N.W. 7 o clock. We now go 12 knots an hour; every face is fill’d with contentment.
      
      

      Saturday 27th.
      
      
       I could not write any more yesterday because a Gale of wind came on which hinder’d me but to day it has abated a great deal. Nothing very remarkable to day. O! I had like to have forgot that last night the Courier lost her foremast and we were obliged to leave her.
      
      

      Sunday 28th.
      
      
       6 o clock. Calm and cloudy. 9 o clock. It begins to freshen. 6 o clock P.M. A very fresh breeze. I beleive that we shall have no other sail but our fore sail sot set to night.
      
      

      Mon 29th.
      
      
       The ship is very leaky. The passengers are all called to the Pump four times per day. 8 o clock AM, 12 o clock, 4 o clock PM, and 8 o clock PM.
      
       

      Tues 30th.
      
      
       To day a middling breeze from the S.E or SSE. At 12 o clock to day being at the Pump there being very little water the beam struck my head and hurt me a little.
      
      
       
        
   
   The remainder of the page in the Diary contains a drawing of a bird and several designs by JQA, probably used as filler since he begins his entries for the new month at the top of the following page.


       
      
     